                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                                                                                                     ENTERED
                                     HOUSTON DIVISION
                                                                                                                     01/16/2019

                                                                  )
 In re:                                                           )      Chapter 11
                                                                  )
 WESTMORELAND COAL COMPANY, et a/., 1                             )      Case No. 18-35672 (DRJ)
                                                                  )
                                     Debtors.                     )      (Jointly Administered)
                                                                  )
_________________________________ )                                      Re: Docket No. 867

               ORDER EXTENDING THE EXCLUSIVITY PERIODS
      TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF


          Upon the motion (the "Motion"f of the above-captioned debtors and debtors in possession

(collectively, the "Debtors") for entry of an order, (a) extending the filing exclusive period through

and including June 6, 2019 and (b) extending the solicitation exclusive period through and

including August 5, 2019, all as more fully set forth in the Motion; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and that this Court may enter a final

order consistent with Article III of the United States Constitution; and this Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the relief requested in the Motion is in the best interests

of the Debtors' estates, their creditors, and other parties in interest; and this Court having found

that the Debtors' notice of the Motion and opportunity for a hearing on the Motion were

appropriate under the circumstances and no other notice need be provided; and this Court having


   Due to the large number of debtors in these chapter 11 cases, for which joint administration has been granted, a
   complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is not
   provided herein. A complete list of such information may be obtained on the website of the Debtors' claims and
   noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland. Westmoreland Coal
   Company's service address for the purposes of these chapter 11 cases is 9540 South Maroon Circle, Suite 300,
   Englewood, Colorado 80112.

    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
reviewed the Motion and having heard the statements in support of the relief requested therein at

a hearing before this Court (the "Hearing"); and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The exclusive period to file a chapter 11 plan is extended through and including

June 6, 2019 (solely with respect to the WMLP Debtors) and April 30, 2019 (solely with respect

to the WLB Debtors).

       3.      The exclusive period to solicit acceptances of a chapter 11 plan is extended through

and including August 5, 2019 (solely with respect to the WMLP Debtors) and June 29, 2019 (solely

with respect to the WLB Debtors).

       4.      Entry of this Order is without prejudice to the Debtors' right to seek from this Court

such additional and further extensions of the Exclusivity Periods within which to file and solicit

acceptance of a chapter 11 plan as may be necessary or appropriate.

       5.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       6.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       7.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                 2
       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




 Dated: /-    /l. ,2019
 Houston, Texas                                     DAVID R. JONES
                                                    UNITED STATES BAN




                                                3
